DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “air cushion” and “air nozzles” from claims 7 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-13 and 17-20 objected to because of the following informalities:  
Regarding claim 1, line 9: “the floor, ceiling walls and/or other parts of the clean room” should be “a floor, ceiling walls and/or other parts of the clean room” since it is being introduced for the first time.
Regarding claim 17, line 2: the limitation “Hallbach” should be “Halbach”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, 12 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, lines 2-3: the limitation “running surface” has a lack of antecedent basis rendering the claim indefinite.  It appears the limitation should be “a running surface” since it is being introduced for the first time.
Regarding claim 7, line 3: the limitation “can be” renders the claim indefinite because it not clear if the limitations that follow are part of the claimed invention.  The examiner recommends using the definite limitation “is”.

Regarding claim 12, lines 7-8: the limitation “can vary” renders the claim indefinite because it not clear if the limitations that follow are part of the claimed invention.  The examiner recommends using the definite limitation “varies”.
Regarding claim 19, line 2: the limitation “XTS” renders the claim indefinite because it is unclear what is meant by the limitation.
Regarding claim 20, lines 6-7: the limitation “can activate or deactivate” renders the claim indefinite because it not clear if the limitations that follow are part of the claimed invention.  The examiner recommends using the definite limitation “activates or deactivates”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-11, 13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azuma (JP 03288725).
Regarding claim 1, Azuma discloses a system comprising: 
a clean room (12), 
a transport element (15) movable inside the clean room, and: 

wherein the transport element is a separate element from the floor, ceiling, walls and/or other parts of the clean room, having no positive connection to the floor, ceiling, walls and/or other parts of the clean room (clean room 12 and transport element 15 are not positively connected; fig 1 and 2).
Regarding claim 2, Azuma also discloses wherein the drive element and the transport element are arranged on both opposite sides of a wall of the clean room (fig 1 and 2).
Regarding claim 3, Azuma also discloses the transport element comprises at least one roller (16) which is rotatable about a roller axle (18) for movement on a running surface of the clean room, the roller axle running substantially horizontal to the running surface (fig 1).
Regarding claim 8, Azuma also discloses the transport element comprises a first magnetic device (19) and the drive element comprises a second magnetic device (26), and wherein the first magnetic device and the second magnetic device coupling of the drive element and the transport element.
Regarding claim 9, Azuma also discloses one or both magnetic devices comprises permanent magnets (19).
Regarding claim 10, Azuma also discloses the drive element is arranged on at least one of a cross table, a belt drive, a chain drive, an XTS and/or or an electric motor (27).
claim 11, Azuma also discloses the drive element comprises at least one roller (21) for movement on a flat parallel running surface (20) which runs parallel to the running surface of the clean room, a roller axle (24) of the at least one roller of the drive element running substantially horizontal to the parallel running surface.
Regarding claim 13, Azuma also discloses the drive element does not have a positive connection acting in any spatial direction to an outer side and/or other parts of the clean room and/or other elements (element 22 and the clean room 12 are not positively connected).
Regarding claim 19, Azuma also discloses the drive element comprises at least one of a cross table, a belt drive, a chain drive, an XTS or an electric motor (27).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma as applied to claim 3 above, and further in view of Ishino (US Pub 2012/0031741) or Azuma in view of Ishino (US Pub 2012/0031741).
Regarding claim 14, Azuma also discloses a transport element (15) movable inside a clean room (12), wherein the transport element comprises
at least one roller (16) which is rotatable about a roller axle (18); and 
a magnetic device (19) for magnetic coupling to a drive element (22, 26).

Regarding claim 4, Ishino teaches at least one roller (28) of a transport element (24) is self-steering due to being rotatably mounted on a steering axle (30) which is substantially perpendicular to a running surface (3).
Regarding claim 14, Ishino also teaches wherein at least one roller (28) of a transport element (24) is self-steering due to being rotatably mounted on a steering axle (30) which is substantially perpendicular to a plane of movement.
Regarding claim 15, Ishino also teaches the roller axle is mounted to allow displacement in a slot (slot for receiving pin of roller 28).
Regarding claim 16, Ishino also teaches the slot intersects a line extending along and through the steering axle at a point of intersection, wherein the slot extends equally far on both sides of the point of intersection (slot for receiving pin of roller 28 extends equally as far either on both sides; fig 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Azuma to 
Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma as applied to claim 9 above, and further in view of Komori (US Patent 7,472,786).
Azuma discloses all the limitations of claim 9 above, but does not disclose (claim 17) the permanent magnets are in the form of a Halbach array.
Regarding claim 17, Komori teaches permanent magnets are in the form of a Halbach array (col 2, lines 56-62).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the permanent magnets of the system of Azuma to be in the form of a Halbach array as taught by Komori in order direct the magnets in a single direction to reduce magnetic leakage and so that the objects are not affected by the magnetic field (col 2, lines 56-62).
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma as applied to claim 1 above, and further in view of Uchida (US Patent 6,045,319).

Regarding claim 7, Uchida teaches a transport element (C) and running surface (T) of are designed in such a manner that an air cushion can be formed at least in parts of the region between the transport element and the running surface (via air nozzles 6).
Regarding claim 18, Uchida also teaches the air cushion is formed by arranging air nozzles (6) in or on the running surface.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Azuma to include the transport element and running surface of the clean room are designed in such a manner that an air cushion can be formed at least in parts of the region between the transport element and the running surface and the air cushion is formed by arranging air nozzles in or on the running surface as taught by Uchida in order to reduce friction between the surfaces and achieve smooth carrier transport (col 9, lines 19-22).
Allowable Subject Matter
Claims 5-6 would be allowable if rewritten to overcome the objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015. The examiner can normally be reached Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        3/7/2022